Appellate Case: 20-1418   Document: 010110718991                          FILED Page: 1
                                                       Date Filed: 08/02/2022
                                                             United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS August 2, 2022
                                                                 Christopher M. Wolpert
                                 TENTH CIRCUIT                       Clerk of Court



 CHRISTOPHER WILLS,

       Petitioner - Appellant,

 v.                                                       No. 20-1418
                                              (D.C. No. 1:20-CV-02115-LTB-GPG
 J.A. BARNHART,                                            (D. Colo.)

       Respondent - Appellee.


                            ORDER AND JUDGMENT *


 Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


       Petitioner-Appellant Christopher Wills, proceeding pro se, 1 appeals from

 the district court’s dismissal of his petition for a writ of habeas corpus pursuant to


       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1(a) and Tenth Circuit Rule 32.1(A). After examining the briefs
 and appellate record, this panel has determined unanimously that oral argument
 would not materially assist in the determination of this appeal. See F ED . R. A PP .
 P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is therefore ordered submitted
 without oral argument.
       1
               Because Mr. Wills is proceeding pro se, we construe his filings
 liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), but “we will
 not ‘assume the role of advocate.’” United States v. Parker, 720 F.3d 781, 784
 n.1 (10th Cir. 2013) (quoting Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.
 2008)).
Appellate Case: 20-1418   Document: 010110718991       Date Filed: 08/02/2022   Page: 2



 28 U.S.C. § 2241. Mr. Wills argues that the district court erred in denying his

 petition for lack of jurisdiction. He also renews his motion to proceed in forma

 pauperis on appeal.

       Because Mr. Wills has not shown that 28 U.S.C. § 2255 provides an

 ineffective or inadequate remedy for his claim, as required to challenge the legality

 of detention under 28 U.S.C. § 2241, we affirm the district court’s judgment.

 However, because of Mr. Wills’s demonstrated need and the rational basis behind his

 argument, we grant his motion to proceed in forma pauperis.

                                           I

       Mr. Wills is a federal prisoner in Florence, Colorado serving a life sentence

 without the possibility of parole. A jury convicted Mr. Wills of using a false job

 opportunity to lure a man, Zabiuflah Alam, from Washington, D.C. to Fairfax

 County, Virginia, and then murdering him to prevent him from testifying as a

 witness against Mr. Wills in a burglary case. Specifically, after Mr. Alam

 testified against Mr. Wills at a preliminary hearing in a burglary case, Mr. Wills

 placed a job flyer advertising a groundskeeping job under Mr. Alam’s door.

 When Mr. Alam called the number on the flyer, he was told to meet someone for a

 job interview at Union Station in Fairfax County, Virginia. Mr. Alam was never

 seen or heard from again.




                                          2
Appellate Case: 20-1418    Document: 010110718991      Date Filed: 08/02/2022      Page: 3



       In February 2000, a grand jury charged Mr. Wills with kidnapping resulting

 in death in violation of the Federal Kidnapping Act, 18 U.S.C. § 1201(a)(1), and

 interstate stalking resulting in death in violation of 18 U.S.C. § 2261A. Prior to

 trial, Mr. Wills argued that the jurisdictional requirement of the Federal

 Kidnapping Act could not be established when the victim transports himself

 across state lines without accompaniment by the alleged perpetrator. The district

 court agreed with Mr. Wills and dismissed his indictment. See United States v.

 Wills (Wills I), 234 F.3d 174, 176 (4th Cir. 2000), cert. denied, 533 U.S. 953

 (2001). On appeal, the Fourth Circuit reversed and held that Mr. Wills’s conduct

 in causing Mr. Alam to travel unaccompanied across state lines sufficed to confer

 jurisdiction under § 1201(a)(1). See id. Specifically, it explained that “[t]he

 plain language of the [Federal Kidnapping] Act does not require that the

 defendant accompany, physically transport, or provide for the physical

 transportation of the victim. Rather the Act only requires that the victim ‘is

 willfully transported.’” Id. at 178. On remand, in 2001, the jury convicted Mr.

 Wills of both charged offenses. Subsequently, the district court sentenced Mr.

 Wills to life in prison without parole.

       A slew of direct and collateral challenges to Mr. Wills’s conviction and

 sentence followed. The Fourth Circuit affirmed his conviction and sentence on

 direct appeal. In doing so, the Fourth Circuit expressly adhered to its prior


                                           3
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022    Page: 4



 decision that “the fact that [Mr.] Wills caused unaccompanied travel over state

 lines [was] sufficient to confer jurisdiction” under the Federal Kidnapping Act.

 United States v. Wills (Wills II), 346 F.3d 476, 487 (4th Cir. 2003) (alteration in

 original) (quoting Wills I, 234 F.3d at 179), cert. denied, 542 U.S. 939 (2004). In

 2005, Mr. Wills sought postconviction relief pursuant to 28 U.S.C.

 § 2255—alleging, among other things, that the government violated his Sixth

 Amendment right to effective assistance of counsel and his Sixth Amendment

 right to confront the witnesses against him. See Wills v. United States (Wills III),

 No. 1:05-CV-775, 2006 WL 680999, *1 (E.D. Va. Mar. 16, 2006) (unpublished).

 The district court denied his petition, and the Fourth Circuit subsequently denied

 his request for a certificate of appealability. See United States v. Wills (Wills IV),

 224 F. App’x 240, 241 (4th Cir. 2007) (per curiam) (unpublished). Later, on July

 10, 2020, the Fourth Circuit denied Mr. Wills’s motion for an order authorizing

 the district court to consider a second or successive § 2255 motion. See United

 States v. Wills (Wills VI), No. 20-313 (4th Cir. July 10, 2020), ECF No. 9.

       Previously, Mr. Wills had filed an application for relief under 28 U.S.C.

 § 2241, again claiming that his conduct did not satisfy the jurisdictional element

 of the Federal Kidnapping Act because he did not accompany his victim across

 state lines. In 2007, the United States District Court for the Middle District of

 Pennsylvania construed Mr. Wills’s petition for a writ of habeas corpus pursuant


                                            4
Appellate Case: 20-1418     Document: 010110718991     Date Filed: 08/02/2022      Page: 5



 to 28 U.S.C. § 2241 as a successive § 2255 motion and dismissed for lack of

 jurisdiction. See Wills v. United States (Wills V), 361 F. App’x 302, 303 (3d Cir.

 2010) (per curiam) (unpublished). The Third Circuit dismissed Mr. Wills’s

 subsequent appeal as untimely. Id.

       In 2009, Mr. Wills filed another § 2241 petition in the Middle District of

 Pennsylvania, again arguing that his conduct failed to satisfy the jurisdictional

 element of the Federal Kidnapping Act because he had not crossed state lines with

 the victim. Id. This time, he also argued that a 2006 amendment to the Federal

 Kidnapping Act expanded jurisdiction to reach his conduct for the first time. Id.

 Once more, the district court disagreed that Mr. Wills could seek relief under §

 2241 and dismissed his petition for lack of jurisdiction, and the Third Circuit

 affirmed. Id. at 303–04.

       In 2020, Mr. Wills filed the present § 2241 petition in the District of

 Colorado, contending that the 2006 statutory amendments 2 to 18 U.S.C.


       2
             The statute in effect at the time of Mr. Wills’s offense defined
 kidnapping as:

              (a) Whoever unlawfully seizes, confines, inveigles, decoys,
              kidnaps, abducts, or carries away and holds for ransom or reward
              or otherwise any person . . . when (1) the person is willfully
              transported in interstate or foreign commerce . . . .

 18 U.S.C. § 1201(a)(1) (1998).

                                                                         (continued...)

                                           5
Appellate Case: 20-1418    Document: 010110718991        Date Filed: 08/02/2022   Page: 6



 § 1201(a)(1), and also to 18 U.S.C. § 2261A, prove that at the time of his

 conviction, his conduct had not satisfied the jurisdictional requirement that he

 cross state lines in connection with his criminal activity. 3

       The district court, adopting the magistrate judge’s recommendation,

 dismissed the petition without prejudice; it explained that it did not have statutory

 jurisdiction because Mr. Wills failed to show the inadequacy or ineffectiveness of


       2
       (...continued)
       As amended in 2006, the statute defines kidnapping as:

              (a) Whoever unlawfully seizes, confines, inveigles, decoys,
              kidnaps, abducts, or carries away and holds for ransom or reward
              or otherwise any person . . . when (1) the person is willfully
              transported in interstate or foreign commerce, regardless of
              whether the person was alive when transported across a State
              boundary, or the offender travels in interstate or foreign
              commerce or uses the mail or any means, facility, or
              instrumentality of interstate or foreign commerce in committing
              or in furtherance of the commission of the offense.

 18 U.S.C. § 1201(a)(1) (2006) (emphasis added).
       3
              Mr. Wills fails to cite or describe the relevant amendments to 18
 U.S.C. § 2261A. Based on review of the statute’s history, however, as relevant
 here, it appears the statute previously provided that an individual who “uses the
 mail or any facility of interstate or foreign commerce” may be held liable for
 stalking. 18 U.S.C. § 2261A(2) (1998). As amended in 2006, the statute
 expanded that provision to include any individual who “uses the mail, any
 interactive computer service, or any facility of interstate or foreign commerce.”
 18 U.S.C. § 2261A(2) (2006) (emphasis added). Unlike the 2006 Federal
 Kidnapping Act amendment, it is unclear why the former version would not apply
 to Mr. Wills but the latter would. However, we need not (and do not) resolve this
 issue, as we dismiss Mr. Wills’s appeal for failure to show the inadequacy or
 ineffectiveness of the remedy provided under 28 U.S.C. § 2255.

                                             6
Appellate Case: 20-1418   Document: 010110718991       Date Filed: 08/02/2022   Page: 7



 the remedy provided under 28 U.S.C. § 2255. Additionally, the district court

 denied Mr. Wills leave to proceed in forma pauperis on appeal, certifying that an

 appeal would not be taken in good faith. This appeal and renewed motion to

 proceed in forma pauperis followed.



                                          II

                                          A

        Mr. Wills’s notice of appeal must be timely for us to exercise jurisdiction

 over his claim. United States v. Ceballos-Martinez, 387 F.3d 1140, 1143 (10th

 Cir. 2004) (mem.) (“The filing of a timely notice of appeal is an absolute

 prerequisite to our jurisdiction.” (quoting Parker v. Bd. of Pub. Utils., 77 F.3d

 1289, 1290 (10th Cir. 1996))). The deadline for Mr. Wills’s notice of appeal was

 November 16, 2020, i.e., sixty days after the district court’s entry of judgment on

 September 17, 2020. See F ED . R. A PP . P. 4(a)(1)(B)(i)–(iv) (providing a sixty-day

 filing period for a notice of appeal when the government is a party to the

 proceeding). The notice of appeal itself and its cover letter are dated November

 15, 2020—one day in advance of the deadline. However, the notice was not filed

 with the court until November 23, 2020. Additionally, the envelope in which the

 notice was sent was postmarked on November 19, 2020, and contained a date




                                           7
Appellate Case: 20-1418    Document: 010110718991        Date Filed: 08/02/2022     Page: 8



 stamp of “November 18, 2020,” and a handwritten notation of “November 17,

 2020.” R. at 90.

       Our Court Clerk’s Office issued an order to show cause to Mr. Wills, aimed

 at ultimately assessing whether he could demonstrate timely filing of the notice of

 appeal. In his supplemental filing and accompanying declaration, Mr. Wills does

 not dispute that his notice of appeal was filed after the deadline. However, Mr.

 Wills states that he gave the notice of appeal to prison staff in advance of the

 deadline, on November 15, 2020. He asks us to apply the prison mailbox rule

 and, consequently, to conclude that his notice of appeal was timely filed. He also

 describes the delays in mail processing related to the COVID-19 pandemic that

 have been occurring at his prison. Finally, Mr. Wills claims that he attempted to

 obtain a copy of the prison mail log, but his request was denied by prison staff.

 The jurisdictional question was referred to this merits panel for plenary

 consideration. We resolve this question in Mr. Wills’s favor.

       Under the prison mailbox rule, under specified conditions, “a pro se

 prisoner’s notice of appeal will be considered timely if [it is] given to prison

 officials for mailing prior to the filing deadline, regardless of when the court

 itself receives the documents.” Price v. Philpot, 420 F.3d 1158, 1163–64 (10th

 Cir. 2005); see F ED . R. A PP . P. 4(c)(1). “This special exception is rooted in the

 reality that, unlike other litigants, prisoners do not have the opportunity to


                                            8
Appellate Case: 20-1418    Document: 010110718991         Date Filed: 08/02/2022    Page: 9



 oversee the delivery process personally and should not be penalized for any delay

 in the prison’s mail processing systems.” Blake v. Aramark Corp., 489 F. App’x

 267, 268 (10th Cir. 2012) (unpublished) (citing Houston v. Lack, 487 U.S. 266,

 270–71 (1988)).

       Mr. Wills bears the burden of establishing compliance with the prison

 mailbox rule. Price, 420 F.3d at 1165. There are two ways he can do so. First,

 he can “alleg[e] and prov[e] that he . . . made timely use of the prison’s legal

 mail system if a satisfactory system is available.” Id. at 1166. “[I]f the prison

 has a legal mail system, then the prisoner must use it as the means of proving

 compliance with the mailbox rule.” Ceballos-Martinez, 387 F.3d at 1144; see

 also F ED . R. A PP . P. 4(c)(1) (“If an institution has a system designed for legal

 mail, the inmate must use that system to receive the benefit of [the prison mailbox

 rule].”); United States v. Leonard, 937 F.2d 494, 495 (10th Cir. 1991) (holding

 that where a prison maintains a legal mail system separate from its regular mail

 system, a prisoner must use the legal mail system to be entitled to the benefit of

 the mailbox rule). Second, when an “inmate does not have access to a legal mail

 system—or if the existing legal mail system is inadequate to satisfy the mailbox

 rule”—then the inmate must prove adherence to the rule through “a declaration

 [in compliance with 28 U.S.C. §1746] or notarized statement setting forth the

 notice [of appeal]’s date of deposit with prison officials and attest[ing] that first-


                                             9
Appellate Case: 20-1418     Document: 010110718991      Date Filed: 08/02/2022      Page: 10



  class postage was pre-paid.” Price, 420 F.3d at 1165 (first alteration in original)

  (quoting Ceballos-Martinez, 387 F.3d at 1145).

        We hold that Mr. Wills’s appeal is timely under the prison mailbox rule.

  As described above, in response to our show cause order, Mr. Wills submitted a

  declaration stating under penalty of perjury that he gave the notice of appeal, in

  an envelope with postage prepaid, to a prison official on November 15, 2020.

  The notice of appeal itself and accompanying cover letter are also dated

  November 15, 2020, corroborating Mr. Wills’s account. Further, according to Mr.

  Wills’s declaration he specifically requested that the notice of appeal be sent

  through the prison’s legal mail system. The contents of Mr. Wills’s declaration

  suffice to show that his notice of appeal was timely under the prison mailbox rule.

  See Carney v. Okla. Dep’t of Pub. Safety, 875 F.3d 1347, 1350–51 (10th Cir.

  2017) (deeming notice of appeal timely under prison mailbox rule based on

  declaration stating under penalty of perjury that inmate’s notice of appeal was

  placed as legal mail in the prison mail drop by the filing deadline with postage

  prepaid); Quintana v. Trani, 820 F. App’x 727, 730 (10th Cir. 2020)

  (unpublished) (same). 4


        4
                Although Mr. Wills’s declaration does not specifically state that first-
  class postage was prepaid, first-class postage is affixed to the envelope
  containing the appeal. See R. at 90. Construing Mr. Wills’s submissions
  liberally, we find that this omission does not deprive us of jurisdiction. See
                                                                          (continued...)

                                           10
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022   Page: 11



        In so concluding, we decline to rely on the dates on the envelope containing

  the notice of appeal—a handwritten notation of November 17, 2020, a date stamp

  of November 18, 2020, 5 and a postmark of November 19, 2020—any of which, if

  credited as the relevant date, would render Mr. Wills’s notice of appeal untimely.

  In short, these do not contradict Mr. Wills’s account as set forth in his

  declaration. The prison mailbox rule turns on when the document was placed in

  the custody of a prison official for mailing. See Houston, 487 U.S. at 275

  (“[M]aking filing turn on the date the pro se prisoner delivers the notice to prison

  authorities for mailing is a bright-line rule, not an uncertain one.” (emphasis

  added)); Price, 420 F.3d at 1165 (under the prison mailbox rule, a prisoner must

  “establish the date on which he or she gave the papers to be filed with the court to

  a prison official”); see also United States v. Gray, 182 F.3d 762, 766 (10th Cir.

  1999) (noting that date on which envelope was mailed from the institution “does

  not necessarily indicate the date on which legal mail is presented to prison


        4
         (...continued)
  Christmas v. Oklahoma, 290 F. App’x 126, 129 (10th Cir. 2008) (unpublished)
  (applying prison mailbox rule, notwithstanding the fact that inmate failed to
  specifically state that “first-class postage was prepaid,” where information was
  included elsewhere in inmate’s submission).
        5
               The date stamp appears to be part of an official prison stamp
  designating the envelope and its contents as legal mail. Although the contents of
  the stamp are largely illegible except for the date, see R. at 90, legal mail stamps
  containing an identical “date” line appear on each of the envelopes containing Mr.
  Wills’s previous court filings, see, e.g., R. at 36, 63, 83.

                                           11
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022   Page: 12



  authorities, which is the pertinent information with respect to the mailbox rule”);

  cf. Davis v. Woodford, 446 F.3d 957, 960 (9th Cir. 2006) (“The fact that the

  prison log shows that the mail was sent on January 7 is not inconsistent with its

  having been deposited on December 31.”).

        The November 19 postmark on the envelope is not inconsistent with Mr.

  Wills’s statement that he delivered the notice of appeal to prison staff on

  November 15, 2020. See, e.g., Gray, 182 F.3d at 766 (determining that motion

  was timely under the prison mailbox rule, notwithstanding postmark on envelope

  dated five days after the filing deadline). Further, the significance of the

  handwritten date and date stamp on the envelope are unclear from the record. But

  neither they nor anything else in the record contradict the content of Mr. Wills’s

  declaration. Consequently, relying on Mr. Wills’s declaration, we accept

  November 15, 2020, as the date on which Mr. Wills provided the notice of appeal

  to the prison for mailing. Accordingly, Mr. Wills’s appeal is timely under the

  prison mailbox rule. 6

                                            B




        6
               Because we deem Mr. Wills’s notice of appeal timely, we need not
  address his request for a hearing and issuance of subpoenas to access the prison’s
  legal mail log.

                                            12
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022   Page: 13



        We turn, then, to Mr. Wills’s central argument: that the district court erred

  in denying his § 2241 petition for lack of jurisdiction. Our review of this legal

  question is de novo. Hale v. Fox, 829 F.3d 1162, 1170 (10th Cir. 2016). 7

        Habeas petitions under 28 U.S.C. § 2241 and habeas petitions (i.e.,

  motions) under 28 U.S.C. § 2255 typically serve distinct purposes: “[a] petition

  under 28 U.S.C. § 2241 attacks the execution of a sentence rather than its

  validity,” while “[a] 28 U.S.C. § 2255 petition attacks the legality of detention.”

  Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996); see also Prost v. Anderson,

  636 F.3d 578, 581 (10th Cir. 2011) (“Congress long ago decided that a federal

  prisoner’s attempt to attack the legality of his conviction or sentence generally

  must be brought under § 2255,” and, by contrast, “§ 2241 petitions . . . are

  generally reserved for complaints about the nature of a prisoner’s confinement,

  not the fact of his confinement.”).



        7
                Because Mr. Wills is a federal prisoner proceeding (at least
  nominally) under 28 U.S.C. § 2241, we may turn to the merits without
  determining whether a certificate of appealability (COA) should be granted. See
  Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000) (“[A] federal prisoner
  proceeding under § 2241 does not need a certificate of appealability to appeal a
  district court’s denial of the petition.”); McIntosh v. U.S. Parole Comm’n, 115
  F.3d 809, 810 n.1 (10th Cir. 1997) (“[A] certificate of appealability under the
  Antiterrorism and Effective Death Penalty Act of 1996 . . . is not required in
  order to appeal a final order in a proceeding under 28 U.S.C. § 2241.”). The
  district court denied Mr. Wills a COA when it dismissed his petition. However,
  under the governing law that we have just outlined, the court’s denial of a COA
  has no effect on our resolution of this appeal.

                                           13
Appellate Case: 20-1418     Document: 010110718991      Date Filed: 08/02/2022    Page: 14



         However, under the narrow “savings clause” of § 2255(e), a federal

  prisoner may resort to § 2241 to challenge the legality of his detention, not just

  the nature of his confinement, where “the remedy by motion [under § 2255] is

  inadequate or ineffective to test the legality of his detention.” 28 U.S.C.

  § 2255(e). Mr. Wills bears the burden of demonstrating that the remedy available

  pursuant to § 2255 is inadequate or ineffective. See Prost, 636 F.3d at 584. He

  fails to satisfy this burden.

         The touchstone inquiry to determine whether § 2255 provides Mr. Wills

  with an inadequate or ineffective remedy is “whether [his] argument challenging

  the legality of his detention could have been tested in [his] initial § 2255 motion.”

  Id. “If the answer is yes, then the petitioner may not resort to the savings clause

  [in § 2255(e)] and § 2241.” Id. That a procedural bar or low likelihood of

  success makes a § 2255 remedy extremely unlikely does not suffice under this

  test. The opportunity to seek a § 2255 remedy must be “genuinely absent” before

  a federal prisoner may challenge his conviction or sentence in a § 2241

  application. Id. at 588. It ineluctably follows that “[o]nly in rare instances will §

  2255 fail as an adequate or effective remedy to challenge a conviction or the

  sentence imposed.” Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir. 2010); see

  also Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir. 1999) (noting that the




                                            14
Appellate Case: 20-1418     Document: 010110718991         Date Filed: 08/02/2022   Page: 15



  remedy available pursuant to § 2255 is inadequate or ineffective only in

  “extremely limited circumstances”).

         Bearing these principles in mind, we conclude that Mr. Wills fails to

  demonstrate that the § 2255 remedy is inadequate or ineffective. First, Mr. Wills

  not only could have, but did in fact, challenge the legality of his detention

  through a § 2255 petition, which was denied. “Any argument that this denial was

  erroneous ‘does not render the procedural mechanism Congress provided for

  bringing that claim . . . an inadequate or ineffective remedial vehicle for testing

  [the claim’s] merits within the plain meaning of the savings clause.’” Dembry v.

  Hudson, 796 F. App’x 972, 975 (10th Cir. 2019) (unpublished) (quoting Prost,

  636 F.3d at 590). Put otherwise, that Wills previously was denied relief pursuant

  to § 2255 does not show the genuine absence of a remedy under § 2255; to the

  contrary, it demonstrates that Mr. Wills had the opportunity to test his principal

  argument through the proper vehicle of a § 2255 motion. See Bradshaw, 86 F.3d

  at 166 (“Failure to obtain relief under 2255 does not establish that the remedy so

  provided is either inadequate or ineffective.” (quoting Williams v. United States,

  323 F.2d 672, 673 (10th Cir. 1963))); Prost, 636 F.3d at 589 (“[I]t is the infirmity

  of the § 2255 remedy itself, not the failure to . . . prevail under it, that is

  determinative.”).




                                              15
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022      Page: 16



        Furthermore, that the 2006 statutory amendments did not exist when Mr.

  Wills “initially filed his § 2255 motion or that adverse circuit precedent existed at

  the time does not render § 2255’s procedure ineffective or inadequate.” Dembry,

  796 F. App’x at 975 (emphasis added); see Prost, 636 F.3d at 589–90 (rejecting

  petitioner’s argument that he should be permitted to advance novel statutory

  interpretation theory bearing on his conviction through a § 2241 motion after

  failing to do so in his initial § 2255 proceeding). Our analysis in Lewis v. Eng.

  applies equally here:

               [Petitioner] argues that the savings clause applies because his .
               . . argument [based on the Supreme Court’s decision in Mathis v.
               United States, 136 S. Ct. 2243 (2016)] was unavailable to him
               when he filed his initial § 2255 motion. Thus, the only way
               [petitioner] could’ve prevailed under § 2255 is if he anticipated
               Mathis, argued it in the face of conflicting Fifth Circuit
               precedent, secured a writ of certiorari or en banc review, and
               convinced the Supreme Court or en banc Fifth Circuit that his
               position was correct. We don’t doubt that this would have been
               an uphill battle; but [petitioner] at least had the opportunity to
               take this path. And Prost makes clear that this opportunity—as
               unlikely as success might have been—forecloses our application
               of § 2255(e)’s savings clause.

  736 F. App’x 749, 752 (10th Cir. 2018) (unpublished); see also Kirkland v. Eng.,

  757 F. App’x 640, 643 (10th Cir. 2018) (unpublished) (holding that “[petitioner]

  cannot seek relief under § 2241 because he ‘was entirely free to raise and test’”

  an argument applying the logic of subsequently issued Supreme Court decisions

  “in his initial § 2255 motion” (quoting Prost, 636 F.3d at 590)).


                                            16
Appellate Case: 20-1418   Document: 010110718991      Date Filed: 08/02/2022    Page: 17



        Relatedly, “the mere fact [Mr. Wills] is precluded [by the provisions of 28

  U.S.C. § 2255(h)] from filing a second § 2255 petition” discussing the statutory

  amendments does not demonstrate that the initial remedy provided under § 2255

  is inadequate or unavailable. See Caravalho, 177 F.3d at 1179. Congress

  expressly limited the availability of second or successive § 2255 motions to “only

  certain claims it has deemed particularly important”—those involving either

  newly discovered evidence strongly suggestive of innocence or new rules of

  constitutional law made retroactive by the Supreme Court. 8 Prost, 636 F.3d at

  583–84 (citing 28 U.S.C. § 2255(h)). In so doing, “Congress chose to preclude

  petitioners from raising . . . statutory innocence claims—among many other kinds

  of claims—in second or successive § 2255 motions.” 9 Prost, 636 F.3d at 586.

  Permitting a second challenge under § 2241 in circumstances not contained in         §

  2255(h) would render that subsection’s limitations “effectively pointless.” Id.




        8
               Mr. Wills does not, and cannot, argue that his claim implicates either
  exception of 28 U.S.C. § 2255(h).
        9
                Accordingly, insofar as Mr. Wills argues his “actual innocence”
  based on the 2006 statutory amendments as a basis for § 2241 review, Prost
  counsels that his argument is of no moment. And we repeatedly have followed
  Prost’s logic. See Hale, 829 F.3d at 1171 (“[Petitioner’s] attempt to bypass
  § 2255(e) and obtain § 2241 review by labeling his claim one of ‘actual
  innocence’ does not change the analysis.”); Dembry, 796 F. App’x at 974–75
  (rejecting petitioner’s claim that § 2241 review was warranted based on “actual
  innocence,” as evidenced by the Supreme Court’s statutory interpretation decision
  issued after the petitioner’s initial § 2255 application).

                                          17
Appellate Case: 20-1418    Document: 010110718991        Date Filed: 08/02/2022    Page: 18



        Although Mr. Wills “suggests there is something unusual about barring a

  claim that rests on a correct and previously foreclosed” statutory amendment, “the

  fact is that many other provisions of AEDPA limit the ability of prisoners to reap

  the benefit of unforeseeable but helpful new legal developments.” See id. at 591.

  Indeed, in Prost, we explained that, in § 2255, Congress “fully intended . . . to

  bar otherwise meritorious successive petitions” based on “novel statutory

  interpretations” in successive § 2255 motions. Id. at 589. And, under this

  principle, we rejected a prisoner’s argument that he should be able to pursue an

  actual innocence argument under § 2241 based on a newly available statutory

  interpretation from the Supreme Court, notwithstanding the fact that the

  interpretation was not legally viable at the time of his initial § 2255 petition. Id.

        Likewise, in Brace v. United States, 634 F.3d 1167 (10th Cir. 2011), we

  again rejected the argument that claims of actual innocence based on a new

  statutory interpretation can be pursued under § 2241. Id. at 1170 (observing that

  Prost foreclosed petitioner’s argument). Here too, even if the 2006 statutory

  amendments support Mr. Wills’s interpretation, we still are bound to respect

  Congress’s “considered view” that “finality concerns now predominate and

  preclude relitigation of [Mr. Wills’s] criminal judgment.” Prost, 636 F.3d at 588.

        Finally, Mr. Wills points to the Second and Third Circuits’ holdings that a

  petitioner may invoke § 2241 “when the application of § 2255(h)’s bar against a


                                            18
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022     Page: 19



  second or successive motion for collateral review would seriously threaten to

  render the § 2255 remedial process unconstitutional.” Id. at 593 (citing

  Triestman v. United States, 124 F.3d 361, 377 (2d Cir. 1997), and In re

  Dorsainvil, 119 F.3d 245, 248 (3d Cir. 1997)). Mr. Wills correctly observes that

  the Prost court left open the question of “whether, when, and how the application

  of § 2255(h)’s limits on second or successive motions might (ever) raise a serious

  constitutional question.” Id. at 594. But he fails to specifically explain how

  denying access to § 2241 would present constitutional issues in this case, “or even

  identify what provision of the Constitution he thinks would be offended by the

  imposition of § 2255(h)’s bar in his case.” Id. Accordingly, we decline to

  consider this argument further as a possible basis for reversing the district court’s

  judgment. 10 See Hale, 829 F.3d at 1176–77 (affirming dismissal of a § 2241


        10
                Notably, Mr. Wills’s requests appointment of counsel so that the
  Tenth Circuit can “decide once and for all whether the savings clause of § 2255
  may be used to allow § 2241 redress . . . where the claim is one of ‘actual
  innocence,’ based on a new statutory change and interpretation, and where failure
  to allow such redress might raise perilous constitutional questions with regards to
  the application of § 2255(h).” Aplt.’s Opening Br. at 37. At the outset, we
  observe that there is no constitutional right to counsel in post-conviction
  proceedings. See Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008). In
  rare instances, the Court may appoint counsel for a financially eligible person
  “seeking relief under section 2241, 2254, or 2255 of title 28,” if “the interests of
  justice so require.” 18 U.S.C. § 3006A(a)(2)(B). However, in light of our
  ultimate disposition of this action, infra—affirming the district court’s dismissal
  order—we deem Mr. Wills’s request at this juncture to be effectively moot. See
  Milton v. Daniels, 521 F. App’x 664, 669 n.5 (10th Cir. 2013) (unpublished)
                                                                          (continued...)

                                            19
Appellate Case: 20-1418    Document: 010110718991       Date Filed: 08/02/2022       Page: 20



  petition because the petitioner failed to show why his case “raises serious

  constitutional concerns”).

        At bottom, Mr. Wills has not shown that he was unable to test his claim in

  his initial § 2255 motion. As such, he has failed to prove that § 2255’s remedy is

  inadequate or ineffective to address his claim. Consequently, we uphold the

  district court’s decision that he is barred from pursuing his claim under § 2241.

  See, e.g., Bradshaw, 86 F.3d at 167 (declining to exercise jurisdiction over a

  petitioner’s § 2241 motion because he “provides insufficient evidence that relief

  is unavailable to him under a properly filed § 2255 motion”); Brace, 634 F.3d at

  1170 (affirming the district court’s dismissal of a petitioner’s § 2241 petition


        10
          (...continued)
  (affirming the district court’s dismissal of § 2241 petition for lack of jurisdiction
  and denying petitioner’s motion for appointment of counsel as moot).
  Furthermore, the most appropriate setting for Mr. Wills to have first raised the
  subject of appointment counsel was in the district court; it was there that Mr.
  Wills was obliged in the first instance to fully articulate his grounds for relief
  including regarding any constitutional issues that his § 2241 action ostensibly may
  be implicate. But Mr. Wills does not contend that he moved for appointment of
  counsel in the district court and was wrongly denied such relief, and therefore he
  has waived any contention of error to this effect. See, e.g., Bronson v. Swensen,
  500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e routinely have declined to consider
  arguments that are not raised, or are inadequately presented, in an appellant's
  opening brief.”). Lastly, as we have seen, Mr. Wills has not even traced the
  outline of the constitutional question that he suggests is implicated here;
  consequently, he has not persuaded us—in any event—that the interests of justice
  would require appointing him counsel. Cf., e.g., Williams v. Meese, 926 F.2d 994,
  996 (10th Cir. 1991) (“In determining whether to appoint counsel, the district
  court should consider a variety of factors, including the merits of the litigant’s
  claims . . . .”).

                                            20
Appellate Case: 20-1418   Document: 010110718991      Date Filed: 08/02/2022     Page: 21



  because he did “not demonstrate[ ] that § 2255 is an inadequate or ineffective

  remedy”).

                                           C

        Finally, notwithstanding our dismissal of the appeal, we must address Mr.

  Wills’s motion for leave to proceed in forma pauperis. See McIntosh v. U.S.

  Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997). To proceed in forma

  pauperis, Mr. Wills must demonstrate “a financial inability to pay the required

  [filing] fees and the existence of a reasoned, nonfrivolous argument on the law

  and facts in support of the issues raised on appeal.” Watkins v. Leyba, 543 F.3d

  624, 627 (10th Cir. 2008) (alteration in original) (quoting McIntosh, 115 F.3d at

  812). Though a prisoner’s argument must not be frivolous, it need not be

  particularly well-crafted for the prisoner to proceed in forma pauperis. See

  DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991) (granting a motion

  for leave to proceed in forma pauperis where “[the] appellant can make a rational

  argument on the law or facts in support of the issues raised on appeal”).

        Mr. Wills satisfies this in forma pauperis standard. He lacks the financial

  ability to pay the $505 filing fee. In this regard, Mr. Wills has been imprisoned

  for over twenty years, has an average monthly gross income of $50 per month,

  and no savings or other assets. Moreover, Mr. Wills’s arguments—although

  erroneous—are expressed in an analytically reasonable manner and apply law to


                                          21
Appellate Case: 20-1418   Document: 010110718991      Date Filed: 08/02/2022     Page: 22



  facts. Consequently, we grant leave to proceed in forma pauperis. See, e.g.,

  Perko v. United States, 166 F.3d 1221 (10th Cir. 1999) (unpublished table

  decision) (granting leave to proceed in forma pauperis, notwithstanding the

  court’s denial of petitioner’s § 2241 habeas corpus petition because § 2255

  provided an adequate and effective remedy); Moreno v. Cozza-Rhodes, 514 F.

  App’x 746, 747 (10th Cir. 2013) (unpublished) (same).

                                          III

        For the foregoing reasons, we AFFIRM the district court’s order denying

  Mr. Wills’s petition for a writ of habeas corpus under 28 U.S.C. § 2241 and

  GRANT Mr. Wills’s motion to proceed in forma pauperis.



                                        ENTERED FOR THE COURT



                                        Jerome A. Holmes
                                        Circuit Judge




                                          22